DETAILED ACTION
This Action is responsive to the Amendment filed on 09/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment filed 09/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new Drawings for FIG. 1 and FIG. 2F illustrate new matter with the inclusion of the plurality of interconnects in the second ILD layer 118 having a lateral offset from the plurality of interconnects in the first ILD layer 110.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 25, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), in view of Pfutzner (US 2016/0013050).

Regarding claim 15, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing a first interlayer dielectric (ILD) layer 14, 16 over the substrate 1 (Para 0076, Para 0077),
forming vias 12 and metal lines 18 within the first ILD layer 14, 16, the vias 12 having a pitch and the metal lines 14 having a metal line pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first ILD layer 14, 16 (Para 0078);
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that the first ILD layer comprises a dielectric with a dielectric constant of less than about 3.3 and a hardness of at least about 3.2 GPa; and that the second ILD layer comprises a dielectric having a hardness different from that of the first ILD layer. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the ILD layer 54 comprises a dielectric with a dielectric constant of less than about 3.3 for the purpose of utilizing a low-k dielectric material for better ability to prevent crosstalk between conductive layers and lower leakage current in resulting device (Para 0003, Para 0031, Para 0034, Para 0035, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first ILD of Nagano to the dielectric layer as described by Cheng. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material with better ability to prevent crosstalk between conductive layers and lower leakage current in resulting device (Para 0003, Para 0044).
Nagano/Cheng fail to expressly teach that a hardness of at least about 3.2 GPa. However, Cheng does teach that the hardness is about 3.12 (Table 2). Also, Chen (see, e.g., FIG. 1A), on the other hand, teaches that the hardness of the material of dielectric layer 21 is at least about 3.2 (Para 0017, Para 0018). However, differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the hardness being at least about 3.2, it would have been obvious to one of ordinary skill in the art to modify the hardness of the first ILD to be at least about 3.2 as taught by Chen.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed hardness of the first ILD or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pfutzner (see, e.g., FIG. 10) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness different from that of the first ILD layer 14 for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0016, Para 0019, Para 0023-Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the second ILD as described by Nagano/Cheng/Chen to the second ILD as described by Pfutzner. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0023-Para 0025).

Regarding claim 16, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing, over a substrate 1, a first interlayer dielectric (ILD) layer 14, 16 (Para 0076, Para 0077),
forming vias 12 and metal lines 18 within the first ILD layer 14, 16, the vias 12 having a pitch and the metal lines 14, 16 having a metal line pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first ILD layer 14, 16 (Para 0078);
forming interconnects 26 within the second ILD layer 22, wherein a pitch of the interconnects 26 is greater than the via pitch e.g., pitch of two left most vias 12 and greater than the metal line pitch e.g., pitch of two left most metal lines 18 (Para 0078), 
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that the first interlayer dielectric (ILD) layer has a dielectric having a hardness of at least about 3.2 GPa; depositing the ILD layer comprises introducing a precursor at a first flow rate and an oxygen gas at a second flow rate into a chamber, wherein a ratio between the first flow rate and the second flow rate is at least about 25; and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber; and that the second ILD layer has a different hardness than that of the first ILD layer. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that depositing an ILD layer 54 comprises introducing a precursor e.g., 3MS at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm into a chamber, and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0030, Para 0034, Para 0035, Para 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of depositing the ILD layer of Cheng as the method of step of depositing the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claimed limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio of flow rates as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Nagano/Cheng fail to expressly teach that a hardness of at least about 3.2 GPa. However, Cheng does teach that the hardness is about 3.12 (Table 2). Chen (see, e.g., FIG. 1A), on the other hand, teaches that the hardness of the material layer 21 is at least about 3.2 (Para 0017, Para 0018). However, differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the hardness being at least about 3.2, it would have been obvious to one of ordinary skill in the art to modify the hardness of the first ILD Nagano/Cheng to be at least about 3.2 as taught by Chen.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed hardness of the first ILD or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pfutzner (see, e.g., FIG. 10) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness different from that of the first ILD layer 14 for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0016, Para 0019, Para 0023-Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the second ILD as described by Nagano/Cheng/Chen to the second ILD as described by Pfutzner. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0023-Para 0025).

Regarding claim 17, Cheng fails to specify that a ratio is between about 25 and about 100.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see paragraph 22 above) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.

Regarding claim 18, Cheng fails to specify that the total flow rate is between about 1500 sccm and about 5000 sccm.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see paragraph 22 above) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.

Regarding claim 19, Cheng (see, e.g., FIG. 5) teaches that the power is between about 200 W and about 600 W (Para 0035). The motivation to combine Nagano and Cheng is presented in paragraphs 18-22 above. 

Regarding claim 22, the combination of Nagano (see, e.g., FIG. 1) / Chen (see, e.g., FIG. 1A) teaches that the hardness of the first ILD layer 14, 16 (as taught by Nagano) is from about 3.2 GPa to about 7 GPa (as taught Chen) (Nagano: Para 0076, Para 0077; Chen: Para 0017, Para 0018). The obviousness rejection for Nagano and Chen is presented in paragraphs 23 to 25 above.

Regarding claim 25, Pfutzner (see, e.g., FIG. 8) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness less than 3 GPa (Para 0025, Para 0027). The motivation to combine Nagano/Cheng/Chen/Pfutzner is presented in paragraphs 26 to 27 above. 

Regarding claim 35, Nagano (see, e.g., FIG. 1) teaches that forming the vias 12 and metal lines 18 comprises forming a first trench e.g., trench for leftmost 18 through the ILD layer 14, 16, and forming a second trench e.g., trench for 18 second from left having a bottom surface comprising the ILD layer 14, 16 (Para 0076, Para 0077).

Regarding claim 39, Cheng (see, e.g., FIG. 5) teaches that depositing the first ILD layer 54 comprises depositing a porous, carbon-doped material (Para 0034, Para 0035). The motivation to combine Nagano and Cheng is presented in paragraphs 18 to 22 above.

Regarding claim 40, Cheng (see, e.g., FIG. 5) teaches that depositing the first ILD layer 54 comprises depositing a porous, carbon-doped material (Para 0034, Para 0035). The motivation to combine Nagano and Cheng is presented in paragraphs 18 to 22 above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), in view of Pfutzner (US 2016/0013050), and further in view of Lee (US 2015/0255330).

Regarding claim 23, Nagano/Cheng/Chen/Pfutzner fail to expressly teach that the via pitch and the metal line pitch are each less than about 40 nm. Lee, on the other hand, teaches that the via pitch 318 and the metal line pitch 310 are each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the via pitch and the metal line pitch each being less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the via pitch and the metal line pitch to be less than about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the via pitch and the metal line pitch each being less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), in view of Pfutzner (US 2016/0013050), and further in view of Owada (US 2004/0155340).

Regarding claim 26, although Nagano/Cheng/Chen/Pfutzner show substantial features of the claimed invention, Nagano/Cheng/Chen fail to expressly teach annealing the first ILD layer with a gas ambient, wherein the gas ambient comprises carbon monoxide or carbon dioxide. 
Owada (see, e.g., FIG. 4D), in a similar field of endeavor, teaches annealing the first ILD layer 15 with a gas ambient, wherein the gas ambient comprises carbon monoxide or carbon dioxide for the purpose of improving tight adhesion and physical strength of the ILD layer (Para 0093, Para 0102-Para 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include annealing the first ILD layer with a gas ambient as taught by Owada to the ILD layer as described by Nagano/Cheng/Chen/Pfutzner. The motivation to combine would have been for the purpose of improving tight adhesion and physical strength of the ILD layer (Para 0093, Para 0102-Para 0105).

Claims 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2015/0179579), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), in view of Pfutzner (US 2016/0013050).

Regarding claim 16, Jezewski (see, e.g., FIG. 1A, FIG. 2) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 106 (Para 0016);
depositing, over the substrate 106, a first interlayer dielectric (ILD) layer 102 (e.g., lower level) (Para 0018),
forming vias 114 and metal lines 110 within the first ILD layer 102 (e.g., lower level), the vias 114 having a pitch and the metal lines 110 having a metal line pitch (Para 0018); 
forming a second ILD layer 102 (e.g., top level) over the first ILD layer 102 (e.g., lower level) (Para 0018, Para 0032);
forming interconnects 110, 114 within the second ILD layer 102 (e.g., top level), wherein a pitch of the interconnects 110, 114 is greater than the via pitch e.g., pitch of two left most vias 114 and greater than the metal line pitch e.g., pitch of two left most metal lines 110 (Para 0018, Para 0032), 
Although Jezewski shows substantial features of the claimed invention, Jezewski fails to expressly teach that the first interlayer dielectric (ILD) layer has a dielectric having a hardness of at least about 3.2 GPa; depositing the ILD layer comprises introducing a precursor at a first flow rate and an oxygen gas at a second flow rate into a chamber, wherein a ratio between the first flow rate and the second flow rate is at least about 25; and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber; and that the second ILD layer has a different hardness than that of the first ILD layer. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that depositing an ILD layer 54 comprises introducing a precursor e.g., 3MS at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm into a chamber, and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0034, Para 0035, Para 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of depositing the ILD layer of Cheng as the dielectric layer as described by Jezewski. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Jezewski/Cheng fail to expressly teach a hardness of at least about 3.2 GPa. However, Cheng does teach that hardness is about 3.12 (Table 2). Chen (see, e.g., FIG. 1A), on the other hand, teaches that that hardness of the material layer 21 is at least about 3.2 (Para 0017, Para 0018). However, differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the hardness being at least about 3.2, it would have been obvious to one of ordinary skill in the art to modify the hardness of the material of the first ILD to be at least about 3.2, as taught by Chen, through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed hardness of the first ILD or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pfutzner (see, e.g., FIG. 10) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness different from that of the first ILD layer 14 for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0016, Para 0019, Para 0023-Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the second ILD as described by Jezewski/Cheng/Chen to the second ILD as described by Pfutzner. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0023-Para 0025).
Regarding claim 36, Jezewski (see, e.g., FIG. 1A, FIG. 2) teaches that providing the substrate 106 comprises forming an etch stop layer 104, wherein forming the vias 114 comprises etching through the etch stop layer 104, and wherein forming the metal lines 110 comprises forming a trench having a bottom surface over the etch stop layer 104 (Para 0018).

Claims 27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Lee (US 2015/0255330), in view of Pfutzner (US 2016/0013050).

Regarding claim 27, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing, over a substrate 1, a first interlayer dielectric (ILD) layer 14, 16 (Para 0076, Para 0077),
forming a plurality of interconnects 12, 18 within the first ILD layer 14, 16, wherein a first pitch e.g., pitch of two left most vias 12 and two left most metal lines 18 of the first plurality on interconnects 12, 18 have a pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first plurality of interconnects 12, 18 (Para 0078);
forming, within the second ILD layer 22, a second plurality of interconnects 26 having a second pitch e.g., pitch between 26 (left and right) that is greater than the first pitch e.g., pitch of two left most vias 12 and two left most metal lines 18 (Para 0078),
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that the first interlayer dielectric (ILD) layer is a porous carbon-doped ILD layer having a hardness greater than about 3 GPa; a first pitch of the plurality of interconnects is less than about 40 nm; and a second ILD having a hardness that is different from the hardness of the first ILD layer.
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the first interlayer dielectric (ILD) layer 54 is a porous carbon-doped ILD layer having a hardness greater than about 3 GPa for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0003, Para 0031, Para 0034, Para 0035, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Nagano/Cheng fail to expressly teach that a first pitch of the plurality of interconnects is less than about 40 nm. Lee, on the other hand, teaches that the plurality of interconnects 318, 310 is each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the plurality of interconnects to be less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the plurality of interconnects to be less than about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the plurality of interconnects to be less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pfutzner (see, e.g., FIG. 10) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness different from that of the first ILD layer 14 for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0016, Para 0019, Para 0023-Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the second ILD as described by Nagano/Cheng/Lee to the second ILD as described by Pfutzner. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0023-Para 0025).

Regarding claim 29, Cheng (see, e.g., FIG. 5) teaches that wherein forming the porous carbon- doped ILD layer 54 comprises supplying a hydrocarbon-containing gas e.g., 3MS [trimethylsilane: (CH3)3SiH] at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm (Para 0034, Para 0035).  
Cheng fails to specify that a ratio of the first flow rate and the second flow rate is greater than about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The motivation to combine Nagano/Cheng is presented in paragraphs 62 to 63 above.

Regarding claim 30, Cheng (see, e.g., FIG. 5) teaches that forming the porous carbon-doped ILD layer 54 comprises depositing the carbon-doped ILD layer 54 using a substantially arc-free deposition process e.g., PECVD (Para 0034, Para 0035). The motivation to combine Nagano/Cheng is presented in paragraphs 62 to 63 above.

Regarding claim 31, Cheng (see, e.g., FIG. 5) teaches the substantially arc-free deposition process comprises a radio frequency (RF) discharge power less than about 600 Watt (Para 0035). 
Examiner Note: Cheng teaches that the radio frequency discharge power is 600 Watts. The court has held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped. In this case, “less than about 600 Watts,” as claimed overlaps with 600 Watts. The motivation to combine Nagano/Cheng is presented in paragraphs 62 to 63 above.

Regarding claim 32, Nagano (see, e.g., FIG. 1) teaches that wherein providing the substrate 1 comprises forming transistors 5, 6, wherein the first and second pluralities of interconnects 12, 18 and 26 are in electrical contact with the transistors 5, 6 (Para 0075-Para 0078).

Regarding claim 33, Pfutzner (see, e.g., FIG. 10) teaches a hardness of the second ILD layer 30/44 is less than 3 GPa (Para 0025, Para 0027). The motivation to combine Nagano/Cheng/Lee/Pfutzner is presented in paragraphs 67 to 68 above.

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2015/0179579), in view of Cheng (US 2005/0124151), in view of Lee (US 2015/0255330), in view of Pfutzner (US 2016/0013050).

Regarding claim 27, Jezewski (see, e.g., FIG. 1A, FIG. 1E, FIG. 2) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 106 (Para 0016);
depositing, over the substrate 106, first interlayer dielectric (ILD) layer 102 (e.g., lower level) (Para 0018),
forming a first plurality of interconnects 114, 110 within the first ILD layer 102 (e.g., lower level), wherein the first plurality of interconnects 114, 110 have a pitch (Para 0018); 
forming a second ILD layer 102 (e.g., top level) over the first plurality of interconnects 114, 110 (Para 0018, Para 0032);
forming, within the second ILD layer 102 (e.g., top level), a second plurality of interconnects 114, 110 having a second pitch e.g., two left most vias 114 and two left most metal lines 110 [in the second ILD layer 102, e.g., top level] that is greater than the first pitch e.g., two left most vias 114 and two left most metal lines 110 [in the first ILD layer 102, e.g., lower level] (Para 0018, Para 0032), 
Although Jezewski shows substantial features of the claimed invention, Jezewski fails to expressly teach that the first interlayer dielectric (ILD) layer is porous carbon-doped ILD layer having a hardness greater than 3 GPa; a first pitch of the first plurality of interconnects is less than about 40 nm; and a second ILD having a hardness that is different from the hardness of the first ILD layer.
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the first interlayer dielectric (ILD) layer 54 is a porous carbon-doped ILD layer having a hardness greater than 3 GPa for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0003, Para 0031, Para 0034, Para 0035, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layer of Jezewski to the ILD layer as described by Cheng. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Jezewski/Cheng fail to expressly teach that a first pitch of the first plurality of interconnects is less than about 40 nm. Lee, on the other hand, teaches that the plurality of interconnects 318, 310 is each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the plurality of interconnects to be less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the plurality of interconnects to be less than about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the plurality of interconnects to be less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pfutzner (see, e.g., FIG. 10) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness different from that of the first ILD layer 14 for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0016, Para 0019, Para 0023-Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the second ILD as described by Jezewski/Cheng/Lee to the second ILD as described by Pfutzner. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as hardness, thermal stability, compressive strength, shear strength, etc. that are set for a desired use for an integrated circuit (Para 0023-Para 0025).

Regarding claim 38, Jezewski (see, e.g., FIG. 1A, FIG. 2) teaches that providing the substrate 106 comprises forming an etch stop layer 104 under the first ILD 102 (e.g., lower level), and wherein forming the first plurality of interconnects 114, 100 comprises forming vias 114 that extend through the etch stop layer 104 and forming, adjacent to the vias 114, metal lines 110 that do not extend through the etch stop layer 104 (Para 0018).





Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the Examiner has not demonstrated a motivation to combine Nagano, Cheng, and Chen. The Examiner merely cites a hardness value, without addressing structural differences between the ILD layer of Chen and the ILD layers of Nagano and Cheng, which would preclude the suggested combination. In particular, the Examiner “cheery picks” material properties of Chen’s sublayer 122 from within a composite ILD 120 and attempts to apply such properties to the non-composite ILD structures of Nagano and Cheng. Without any explanation, such cherry picking is impermissible. 

Examiner responds:
The Examiner disagrees. The Chen reference teaches that the same material as taught in the Nagano/Cheng combination has the hardness range recited in the claimed invention. The statement of criticality in the previous/current Office Actions go on to explain that differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). Thus, the hardness property of the material in the Chen reference, which is the same material in the Cheng reference, is not a “cherry pick” property, but rather demonstrates that that property is not inventive for that material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817